

116 S4724 IS: Solid Start Act of 2020
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4724IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Ms. Hassan (for herself, Mr. Cramer, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo improve and expand the Solid Start program of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Solid Start Act of 2020.2.FindingsCongress finds the following:(1)In 2020, veterans continue to die by suicide at higher rates than civilians. Many of those veterans have no ties to the Department of Veterans Affairs, limiting the ability of the Department to help in times of crisis.(2)The first year after separating from the military is a critical time in the transition to civilian life for a member of the Armed Forces. Many changes occur during that transition, from career and location changes to shifts in financial circumstances and health care coverage.3.Sense of CongressIt is the sense of Congress that the United States must strive to better serve members of the Armed Forces and veterans who are transitioning to civilian life by—(1)providing up-to-date information and access to resources that such members of the Armed Forces may not be aware of;(2)supporting the critical time of transition by ensuring that mental health needs are met in a timely manner; and(3)assisting members of the Armed Forces and veterans in accessing newly available services.4.PurposesThe purposes of this Act are—(1)to build the capacity of the Department of Veterans Affairs to efficiently and effectively respond to the queries and needs of veterans who have recently separated from the Armed Forces; and(2)to systemically integrate and coordinate efforts to assist veterans, including efforts—(A)to proactively reach out to newly separated veterans to inform them of their eligibility for programs of and benefits provided by the Department; and(B)to connect veterans in crisis to resources that address their immediate needs.5.Activities of the Solid Start program of the Department of Veterans Affairs(a)Required activitiesThe Secretary of Veterans Affairs, in coordination with the Secretary of Defense, shall carry out the Solid Start program of the Department of Veterans Affairs by—(1)collecting up-to-date contact information during transition classes or separation counseling for all members of the Armed Forces who are separating from the Armed Forces, while explaining the existence and purpose of the Solid Start program;(2)calling each veteran, regardless of separation type or characterization of service, not less than twice within the first year after separation from the Armed Forces; (3)providing information about the Solid Start program on the website of the Department and in materials of the Department, especially transition booklets and other resources;(4)ensuring calls are truly tailored to the needs of each veteran’s unique situation by conducting quality assurance tests; and(5)prioritizing outreach to veterans who have accessed mental health resources prior to separation from the Armed Forces. (b)Authorized activitiesThe Secretary of Veterans Affairs, in coordination with the Secretary of Defense, may carry out the Solid Start program by—(1)encouraging members of the Armed Forces who are transitioning to civilian life to authorize alternate points of contact who can be reached should the member be unavailable during the first year following the separation of the member from the Armed Forces;(2)following up missed phone calls with tailored mailings to ensure the veteran still receives similar information; and(3)striving to reach out to veterans who separated prior to the initiation of the Solid Start program to provide similar services to those veterans, when feasible.6.Assessment by Government Accountability Office of Solid Start program of the Department of Veterans Affairs(a)Assessment(1)In generalBeginning on the date that is one year after the date of the enactment of this Act, the Comptroller General of the United States shall carry out an assessment of the Solid Start program of the Department of Veterans Affairs. (2)ElementsThe assessment required by paragraph (1) shall analyze the following: (A)How many veterans have been contacted through the Solid Start program since the establishment of the program as compared to how many veterans have not been reached. (B)Whether feedback on the Solid Start program indicates that the program is working. (C)Whether the Solid Start program is meeting the purposes described in section 4. (D)Improvements that could be made to the Solid Start program. (b)ReportNot later than 120 days after the date described in subsection (a)(1), the Comptroller General shall—(1)complete the assessment required by such subsection; and (2)submit a report on the findings of the assessment to—(A)the Committee on Veterans Affairs' and the Committee on Armed Services of the Senate; and(B)the Committee on Veterans Affairs' and the Committee on Armed Services of the House of Representatives. 7.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act the greater of—(1)such sums as may be necessary for each fiscal year to carry out this Act; or(2)the amount expended by the Department of Veterans Affairs during fiscal year 2020 to carry out activities of the Solid Start program. 